Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final office action is in response to the application filed on October 12, 2020 and the amendments to the claims filed on July 13, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “blockchain computing network” from claims 21, 27, 30, and 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 27, 30, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of, “a blockchain computing network” is not supported by the specification.  While there is support for various payment networks and blockchain interfaces there is no support within the specification or the drawings for a “blockchain computing network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 21-40  are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 30 and product Claim 37.  Claim 21 recites the limitations of preparing a request to complete a transaction from an account associated with a payer digital wallet for entry on a blockchain, the request to complete the transaction including an amount and a payee identifier associated with a payee digital wallet; sending the request to complete the transaction to the blockchain; approving the request to complete the transaction; adjusting a balance of the payer digital wallet and a balance of the payee digital wallet in response to approval of the request to complete the transaction by at least writing a portion of data associated with the transaction comprising the amount and the payee identifier to the blockchain; and recording, by a reputation ledger smart contract residing on the blockchain, a reputation ledger associated with the account in the blockchain in association with the transaction, the reputation ledger including at least one reputation score based on at least one previous transaction conducted by the account of the payer digital wallet.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Preparing, sending, and approving a transaction and adjusting a balance of a payer digital wallet and recording a reputation score recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  There are no hardware or computer components recited in Claims 21 and 37, the computing device in Claim 30 is just applying generic computer components to the recited abstract limitations.  While there is a “blockchain computing network” recited in claims 21, 30, and 37 there is not sufficient support in the specification or drawings to determine if this is a hardware or software component. Claims 30 and 37 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite the computing device in Claim 30. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21, 30, and 37 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0031, 0070-0072, 0092, 0095] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 21, 30, and 37 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 22-29, 31-36, and 38-40 further define the abstract idea that is present in their respective independent claims 21, 30, and 37 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 22-29, 31-36, and 38-40 are directed to an abstract idea.  Thus, the claims 21-40 are not patent-eligible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because arguments do not apply to the current rejection.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 8-13) have been fully considered however they are not persuasive.  Specifically, applicant argues that the claims reflect an improvement to the functioning of a computer or an improvement to a technology or field, citing paragraph [0040] of the specification for describing how a, “transaction may be publicly verifiable as the transaction history is available on the blockchain computing network” and further stating, “participation in traditional payment networks is restricted to specific roles which Applicant submits does not facilitate the incorporation of reputation ledgers under traditional payment networks. See para. 0004 ("Transacting parties are also limited to predetermined roles based on the type of account they have with the payment network. For example, merchants usually submit transactions to charge customers, while customers cannot submit transactions to charge other customers or merchants."). Thus, claim 21 improves the functionality of a traditional payment network by integrating a blockchain in an unconventional way[.]” (Remarks, pages 9-10).  These arguments are not commensurate with the scope of the claimed invention.  There is nothing recited in the claims that sets forth the changing of “traditional roles” or the blockchain being integrated in an unconventional way.  It is being used to record data which is one of the many ways that distributed ledgers are intended to be used.  Therefore, the technology, the technological field, or the computer itself have not been improved.  The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities.

Applicant’s arguments that, “claim 21 improves the functionality of a blockchain in an unconventional way” (Remarks, pages 11-12), are acknowledged, however they are not persuasive.  The claims recite the use of blockchain being integrated in an unconventional way.  It is being used to record data which is one of the many ways that distributed ledgers are intended to be used.  Therefore, the technology, the technological field, or the computer itself have not been improved.  The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
7/29/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693